Name: 2006/600/EC: Commission Decision of 4 September 2006 establishing the classes of external fire performance for certain construction products as regards double skin metal faced sandwich panels for roofs (notified under document number C(2006) 3883) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: building and public works;  technology and technical regulations;  construction and town planning
 Date Published: 2006-09-07; 2007-06-05

 7.9.2006 EN Official Journal of the European Union L 244/24 COMMISSION DECISION of 4 September 2006 establishing the classes of external fire performance for certain construction products as regards double skin metal faced sandwich panels for roofs (notified under document number C(2006) 3883) (Text with EEA relevance) (2006/600/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Directive 89/106/EEC of 21 December 1988, on the approximation of laws, regulations and administrative provisions of the Member States relating to construction products (1), and in particular Article 20(2) thereof, Whereas: (1) Directive 89/106/EEC envisages that in order to take account of different levels of protection for the construction works at national, regional or local levels, it may be necessary to establish in interpretative documents classes corresponding to the performance of products in respect of each essential requirement. Those documents have been published as the Communication of the Commission with regard to the interpretative documents of Directive 89/106/EEC (2). (2) With respect to the essential requirement of safety in the event of fire, interpretative document No 2 lists a number of interrelated measures which together define the fire safety strategy to be variously developed in the Member States. (3) Interpretative document No 2 identifies one of those measures as the limitation of the generation and spread of fire and smoke within a given area by limiting the potential of construction products to contribute to the full development of a fire. (4) The level of that limitation may be expressed only in terms of the different levels of reaction-to-fire performance of the products in their end-use application. (5) By way of a harmonised solution, a system of classes was adopted in Commission Decision 2001/671/EC of 21 August 2001 implementing Council Directive 89/106/EEC as regards the classification of the external fire performance of roofs and roof coverings (3). (6) In the case of certain construction products, it is necessary to use the classification established in Decision 2001/671/EC. (7) The external fire performance of some roofs and roof coverings, within the classification provided for in Decision 2001/671/EC, is well established and sufficiently well known to fire regulators in Member States, so that they do not require testing for this particular performance characteristic. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Construction, HAS ADOPTED THIS DECISION: Article 1 The construction products which satisfy all the requirements of the external fire performance characteristics without need for further testing are set out in the Annex. Article 2 The specific classes to be applied to different construction products, within the external fire performance classification adopted in Decision 2001/671/EC, are set out in the Annex to this Decision. Article 3 Products shall be considered in relation to their end-use application, where relevant. Article 4 This Decision is addressed to the Member States. Done at Brussels, 4 September 2006. For the Commission GÃ ¼nter VERHEUGEN Vice-President (1) OJ L 40, 11.2.1989, p. 12. Directive as last amended by Regulation (EC) No 1882/2003 of the European Parliament and the Council (OJ L 284, 31.10.2003, p. 1). (2) OJ C 62, 28.2.1994, p. 1. (3) OJ L 235, 4.9.2001, p. 20. ANNEX The table set out in this Annex lists the construction products which satisfy all of the requirements for the external fire performance without need for testing. Table CLASSES OF EXTERNAL FIRE PERFORMANCE FOR DOUBLE SKIN METAL FACED SANDWICH PANELS FOR ROOFS Product (1) Product detail Core material with minimum density Class (2) Steel, stainless steel or aluminium faced sandwich panels for roofs In accordance with EN 14509 (1) PUR 35 kg/m3 or BROOF (t1) MW (lamellas) 80 kg/m3 or BROOF (t2) MW (full width boards) 110 kg/m3 BROOF (t3) (1) Panels with a profiled external metal facing incorporating:  minimum thickness 0,4 mm for facings of steel and stainless steel;  minimum thickness 0,9 mm for facings of aluminium;  at each longitudinal joint between two panels an overlap of the external metal facing extending across the crown and a minimum 15 mm down the opposite face of the crown, or a metal cover cap completely covering the joint crown, or a raised standing metal seam along the joint;  at each transverse joint between two panels an overlap of the external metal facing of at least 75 mm;  a protective weather coating comprising a liquid applied PVC paint of maximum nominal dry film thickness 0,200 mm, a PCS of not greater than 8,0 MJ/m2 and a maximum dry mass of 300 g/m2; or any thin paint coating less than the above;  minimum reaction to fire classification of D-s3, d0 without edge protection in accordance with EN 13501-1. (2) Class as provided for in the table of the Annex to Decision 2001/671/EC. Symbols used: PUR = polyurethane; MW = mineral wool; PVC = polyvinyl chloride; PCS = gross calorific potential.